Citation Nr: 1313873	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  09-06 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for right knee patellofemoral arthrosis, currently evaluated as 20 percent disabling. 

2.  Entitlement to an increased rating for left knee patellofemoral arthrosis, currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Counsel



INTRODUCTION

The Veteran had active duty service from October 1987 to October 1990 and from January 1991 to February 1991.

This matter came to the Board of Veterans' Appeals (Board) from a September 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in November 2010 and March 2012 for further development.  A review of the record shows that the RO has complied with all remand instructions by taking appropriate action to obtain treatment records, affording the Veteran VA examinations and issuing supplemental statements of the case.  See Stegall v. West, 11 Vet. App. 268 (1998).  

By rating decision in September 2007, the RO denied an increased rating in excess of 10 percent for right and left knee patellofemoral arthrosis.  The Veteran perfected appeal.  By rating decision in February 2013, the RO granted an increased rating of 20 percent for the right knee, effective February 8, 2013.  By rating decision in December 2011, the RO granted an increased rating of 20 percent for the left knee, effective December 10, 2010.  Although increased ratings have been granted, these issues remain in appellate status, as the maximum schedular rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 (1993).  


FINDINGS OF FACT

1.  Prior to February 8, 2013, the Veteran's service-connected right knee patellofemoral arthrosis was not productive of limitation of flexion to 30 degrees or less, or extension limited to 10 degrees or more, there was no recurrent subluxation or lateral instability.  

2.  From February 8, 2013, the Veteran's service-connected right knee patellofemoral arthrosis has been productive of limitation of flexion to 25 degrees, but without limitation of extension to 10 degrees or more; there is no recurrent subluxation or lateral instability.

3.  Prior to December 10, 2010, the Veteran's service-connected left knee patellofemoral arthrosis was not productive of limitation of flexion to 30 degrees or less, or extension limited to 10 degrees or more, there was no recurrent subluxation or lateral instability.  

2.  From December 10, 2010, the Veteran's service-connected left knee patellofemoral arthrosis has been productive of limitation of flexion to 25 degrees, but without limitation of extension to 10 degrees or more; there is no recurrent subluxation or lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected right knee patellofemoral arthrosis prior to February 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5299-5257 (2012)

2.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected right knee patellofemoral arthrosis from February 8, 2013, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a and Code 5299-5257 (2012).

3.  The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected left knee patellofemoral arthrosis, prior to December 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5260 (2012).
 
4.  The criteria for entitlement to a disability evaluation in excess of 20 percent for the Veteran's service-connected left knee patellofemoral arthrosis, from December 10, 2010, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71a and Code 5260 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

Duty to Notify

Upon receipt of a complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a service connection claim: 
1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by a letter dated in August 2007.  The RO provided the appellant with additional notice in September 2008, subsequent to the initial adjudication.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence.  

While the September 2008 notice was not provided prior to the initial adjudication, the claimant has had the opportunity to submit additional argument and evidence, and to meaningfully participate in the adjudication process.  The claim was subsequently readjudicated in a December 2011 and February 2013 supplemental statements of the case, following the provision of notice in September 2008.  The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  
  
Duty to Assist

VA has obtained service, VA and private records; reviewed Virtual VA treatment records; assisted the Veteran in obtaining evidence; and afforded the Veteran VA examinations in September 2007, December 2010 and February 2013.  In a statement received in March 2013, the Veteran's representative informed the RO that there is no additional evidence to submit and to forward the Veteran's case to the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran and his representative have not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claims at this time.

Increased Ratings

The present appeal involves the Veteran's claims that the severity of his service-connected right knee patellofemoral arthrosis and left knee patellofemoral arthrosis warrant higher disability ratings.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.   

The two increased rating issues in this case involve the knees.  The Board notes at this point that normal flexion of the knee is to 140 degrees, and normal extension of the knee is to 0 degrees.  38 C.F.R. § 4.71, Plate II.

The Veteran's service-connected right knee patellofemoral arthrosis has been rated by the RO under the provisions of Diagnostic Codes 5299-5257.  

Diagnostic Code 5299 indicates that the right knee patellofemoral arthrosis is rated by analogy under a closely related injury (Diagnostic Code 5257-impairment of the knee) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous.  See 38 C.F.R. § 4.20.  

As noted above, under Diagnostic Code 5257, a rating of 10 percent is warranted when there is slight recurrent subluxation or lateral instability; a 20 percent rating is warranted when there is moderate recurrent subluxation or lateral instability of the knee; and a maximum rating of 30 percent is warranted when there is severe recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
 
The Veteran's left knee patellofemoral arthrosis has been rated by the RO under the provisions of Diagnostic Code 5260.  A rating of 10 percent is warranted for flexion limited to 45 degrees.  A rating of 20 percent is warranted for flexion limited to 30 degrees.  A maximum rating of 30 percent is warranted for flexion limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  
  
Turning to other Diagnostic Codes applicable to knee disabilities, the Board notes that a 30 percent disability rating is warranted under Diagnostic Code 5256 when there is ankylosis of the knee with favorable angle in full extension or in slight flexion between 0 and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5256.    

Under Diagnostic Code 5258, a maximum rating of 20 percent disability rating is available for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.  38 C.F.R. § 4.71a, Diagnostic Code 5258.    

A 10 percent disability rating is allowed under Diagnostic Code 5261 when extension of the leg is to 10 degrees.  A 20 percent rating is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted for extension limited to 20 degrees.  A 40 percent rating is warranted for extension limited to 30 degrees.  A maximum rating of 50 percent is warranted for extension limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.    

A 10 percent disability rating is available under Diagnostic Code 5262 when there is malunion of the tibia and fibula with slight knee or ankle disability.  A 20 percent rating is available where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is available where there is malunion of the tibia and fibula with marked knee or ankle disability.  A maximum rating of 40 percent is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262.       

There is no rating in excess of 10 percent available under Diagnostic Codes 5259 and 5263.  38 C.F.R. § 4.71a, Diagnostic Codes 5259, 5263.  

Pursuant to Diagnostic Code 5003, arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic code(s) for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations warrants a 20 percent evaluation.  X-ray evidence of involvement of two or more major joints or two or more minor joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Further, the Board notes that separate ratings may be assigned for knee disability under Diagnostic Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23-97 and VAOPGCREC 9-98.  The opinions of the VA's General Counsel appear to require persuasive evidence that a claimant actually suffers from the symptomatology set forth in the different rating codes before separate ratings may be assigned.

In the present case, it should also be noted that when evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to weakened movement, excess fatigability and incoordination.  

Factual Background

In July 2007, the Veteran was seen by John McCray, D.O. with severe knee pain bilaterally.  There was pain with stairs, locking, popping, giving away of the knee, joint stiffness, swelling, crepitation, redness and warmth.  He denied numbness/tingling.  He could walk less than 5 blocks, and climb up and down stairs with a rail.  He used no assistive devices and did not take arthritis medication or intraarticular steroids.  There was limited active range of motion with flexion to 95 degrees.  There was full passive range of motion.  Anterior drawer, posterior drawer and Lachman's testing were negative.  Lateral collateral instability with varus and medial collateral instability with valgus were negative as well.  The Veteran reported to daily episodes of giving way, which John McCray noted can be attributed to moderate subluxation. 

When the Veteran was afforded a VA examination in September 2007, he reported experiencing bilateral mechanic knee pain on a daily basis.  He rated it a 6 to 7 on a scale of 1 to 10 (with 10 being the most severe).  The Veteran reported flare-up pain of 10 in intensity that lasted for six to eight hours.  He also reported having effusion and instability daily.  He used a cane on occasion.  The Veteran stated that he can complete all routine sedentary activities of daily living as required.  He could no longer, however, complete strenuous yard, household or vehicle maintenance or repair chores as they aggravated his knee pain.  Upon physical examination, it was noted that there was no effusion and ligamentous laxity.  

Range of motion of the right knee was to 0 degrees both pre and post-repetitive motion; and 120 degree pre-repetitive motion and 126 degrees post-repetitive motion.  Range of motion of the left knee showed 0 degrees extension both pre and post repetitive motion; and flexion was to 110 degrees pre-repetitive motion and 120 degrees post-repetitive motion.  The Veteran complained of pain through the entire arc of flexion bilaterally.  The VA examiner found there was no apparent weakness, fatigability, or loss of coordination during or following three repetitions of range of motion.

When the Veteran saw John McCray, D.O. again in August 2008, he again complained of severe pain.  He felt pain with stairs, locking, popping, giving way of the knee, joint stiffness, swelling, crepitation, redness and warmth.  He was able to walk less than 5 blocks, climb stairs with a rail, and use a cane for ambulation.  He did not take any arthritis medications or intraarticular steroids.  The Veteran had produced a log documenting his symptoms.  John McCray's review found that the Veteran had documented 39 episodes of right and left knee instability from December 2007.  

Upon physical examination, range of motion for the right knee was as follows: extension to 8 degrees, flexion to 85 degrees, and internal and external rotation to 5 degrees.  There was full passive range of motion.  Anterior drawer, posterior drawer and Lachman's tests were all negative for the right knee.  Regarding the left knee, range of motion was as follows: extension to 7 degrees, flexion to 75 degrees, and internal and external rotation to 5 degrees.  Results were positive for medial and lateral collateral instability.   

An October 2008 VA treatment record shows that the Veteran's left knee pain was worse that the right.

A November 2008 VA treatment record shows that range of motion of the left knee was to 120 degrees.  It was noted that the Veteran's left knee was stable to varus, valgus, anterior and posterior.  

On substantive appeal received in February 2009, the Veteran indicated that he had surgery since the last rating decision.  The Board remanded the claim in November 2010 to obtain treatment records regarding the surgery and to afford the Veteran a VA examination.  Available treatment records since the September 2007 rating decision, however, show surgery at the VA in April 2009 for the right shoulder. 

When the Veteran was afforded a VA examination on December 10, 2010, he stated that his knee pain had worsened and that he took medication to take the edge off of the pain.  The Veteran used a cane secondary to his knees giving way.  He used braces in the past, but with no relief and stability.  He had constant flare-ups.  The VA examiner found that the Veteran had a limping gait with a cane.  Range of motion of the right knee was to 35 degrees and extension was to neutral with pain throughout.  As for the left knee, range of motion was to 25 degrees with pain and extension was to neutral with pain.  The Veteran had no ligamentous laxity, a negative Lachman's and no effusion bilaterally.  He had a positive patellofemoral compression bilaterally.  There were no additional limitations following repetitive use other than increased pain without further loss of motion.  There were no flare-ups.  There was no effect of incoordination, fatigue, weakness or lack of endurance on joint function.  The VA examiner noted that October 2008 x-rays were normal.  There was no evidence of chondrocalcinosis or any effusion or degenerative joint disease.

The Board remanded the claim again in March 2012 since directives set forth in the November 2010 Board remand were not followed.  Per the Board's March 2012 remand, the Veteran was afforded another VA examination.

On VA examination in February 8, 2013, the Veteran reported pain with physical activity and prolonged sitting.  He used a cane to take pressure off of his knee.  A history of right knee arthroscopy in 1997 was noted.  He reported frequent popping sensations.  No subluxation was noted.  The Veteran reported an increase in symptoms.  He reported flare-ups that affected his ability to sit, stand, walk for prolonged periods, squat and kneel.  Range of motion of the right knee was from 0 to 90 degrees (with painful motion beginning at 25 degrees).  Range of motion of the left knee was from 0 to 90 degrees (with painful motion beginning at 25 degrees).  The Veteran was able to perform repetitive-use testing with 3 repetitions.  There was no additional limitation in range of motion of the knee and lower leg following repetitive-use testing.  However, the VA examiner indicated by marking the appropriate box that there was functional loss and/or functional impairment of the knee after repetitive-use testing.  Bilaterally, there was less movement than normal, pain on movement, disturbance of location and interference with sitting, standing and weight-bearing.  On the left side, there was incoordination, impaired ability to execute skilled movements.  There was normal strength bilaterally on flexion and extension.  Joint stability tests were normal bilaterally.  There was no evidence or history of patellar subluxation/dislocation.  Diagnostic testing showed no degenerative/traumatic arthritis documented, and no x-ray evidence of patellar subluxation.  A February 2013 x-ray showed bony structures were within normal limits bilaterally with no fracture, deformity or subluxation.  There was no appreciable joint space narrowing or soft tissue abnormality.   

Analysis

I.   Right Knee Patellofemoral Arthrosis  

After reviewing the evidence, the Board is unable to find that a rating in excess of 10 percent is warranted for right knee disability prior to February 8, 2013.  Prior to that date, the evidence did not show that flexion was limited to 30 degrees or less.  Moreover, there was no compensable limitation of extension.  Although the Veteran reported a number of episodes of instability, the Veteran's assertions in this regard are persuasively supported by the other evidence of record.  The Board acknowledges the July 2007 comments by Dr. McCray to the effect that the episodes of giving way by the Veteran could be attributed to moderate subluxation.  However, Dr. McCray also reported that his anterior drawer, posterior drawer and Lachman's testing was negative, as was testing for lateral instability with varus and medical collateral instability with valgus.  In other words, it appears that the clinical tests did not confirm any lateral instability or subluxation.  With the exception of Dr. McCray's August 2008 report of positive results for medial and lateral collateral instability, all of the VA examinations were negative for lateral instability or recurrent subluxation.  The Board finds that the preponderance of the evidence is against entitlement to separate compensable ratings under Code 5257.  

At the time of examination on February 8, 2013, it was reported for the first time that there was limitation of flexion to 25 degrees when pain was considered.  This meets the criteria for a 20 percent rating, and the RO duly assigned a 20 percent rating from this date.  There is no persuasive evidence showing that the criteria for a 20 percent rating were met prior to this date.  Moreover, there is no persuasive evidence of limitation of flexion to 15 degrees or less to warrant a rating in excess of 20 percent.  Again, the evidence does not show limitation of extension to 10 degrees or more to warrant a separate compensable rating under Code 5261.  There is also no persuasive evidence of recurrent subluxation or lateral instability to warrant a separate compensable rating under Code 5257.  Although a private doctor has suggested such, it appears that the doctor's comments may be based in large part on the Veteran's self-reported history rather than clinical or special test results.  Although Dr. McCray reported positive medial and lateral collateral instability test results in August 2008, such results are inconsistent with the results of such testing by VA examiners in December 2010 and again in February 2013.    On examination in February 2013, joint stability tests were reported to be normal with no evidence of subluxation, including by x-ray study.  The Board finds the VA examination results to persuasive as to lateral instability and recurrent subluxation.

The Board acknowledges that the Veteran has chronic knee pain and thus, recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca. Nevertheless, such has been taken into consideration in assigning the current 20 percent rating, and there was no persuasive evidence of function loss due to pain or other DeLuca factors to warrant a rating in excess of 10 percent prior to February 8, 2013, or in excess of 20 percent from that date. 

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a more favorable decision than set forth herein. 

II.   Left Knee Patellofemoral Arthrosis  

Prior to December 10, 2010, flexion was no less than 75 degrees.  Thus, a rating in excess of 10 percent under Diagnostic Code 5260, prior to December 10, 2010, is not warranted.  

A December 10, 2010 VA examination report reveals that flexion was limited to 25 degrees with pain, which meets the criteria for a 20 percent rating under Diagnostic Code 5260.  However, the next higher rating of 30 percent is not warranted since flexion was not limited to 15 degrees.  Turning to other Diagnostic Codes, Diagnostic Code 5256 for ankylosis is not for application since the Veteran exhibited range of motion.  For the same reasons discussed above regarding evidence of subluxation or lateral instability, Diagnostic Code 5257 is also not for application since there was no persuasive evidence of severe recurrent subluxation or lateral instability.  Moreover, extension was not limited to 10 degrees or more to warrant a under Diagnostic Code 5261.  There was also no evidence of impairment of tibia and fibula to warrant a higher rating under Diagnostic Code 5262.  Diagnostic Code 5258 is not for application since the highest available rating is 20 percent.  Diagnostic Codes 5259 and 5263 are not for application as well since the highest available rating is 10 percent. 

Extraschedular Consideration

In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit squarely with the criteria found in the relevant Diagnostic Codes for the disabilities at issue.  In short, the rating criteria contemplate not only his symptoms but the severity of his disabilities.  for these reasons, referral for extraschedular consideration is not warranted.



ORDER

Entitlement to a rating for right knee disability in excess of 10 percent prior to February 8, 2013, or in excess of 20 percent from February 8, 2013, is not warranted. 

Entitlement to a rating for left knee disability in excess of 10 percent prior to December 10, 2010, or in excess of 20 percent from December 10, 2010, is not warranted. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


